USCA4 Appeal: 20-7894      Doc: 14         Filed: 12/01/2022    Pg: 1 of 3




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7894


        JEFFREY CORPORAL,

                            Plaintiff - Appellant,

                     v.

        SECURITY CHIEF BUTLER; LT. J. SMITH, Housing Unit 4 Manager;
        COMMISSIONER HILL; WARDEN WEBER, WCI; ROBERT L. GREEN,
        Secretary of the Department of Public Safety and Correctional Services,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:19-cv-03490-DKC)


        Submitted: November 21, 2022                                 Decided: December 1, 2022


        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jeffrey Corporal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7894      Doc: 14          Filed: 12/01/2022     Pg: 2 of 3




        PER CURIAM:

               Jeffrey Corporal appeals the district court’s order granting summary judgment in

        favor of Defendants and denying relief on Corporal’s 42 U.S.C. § 1983 complaint.

        Corporal, who is incarcerated, alleged that Defendants subjected him to unconstitutional

        conditions of confinement from July 26, 2019, to August 5, 2019.

               “We review de novo a district court’s grant or denial of a motion for summary

        judgment, construing all facts and reasonable inferences therefrom in favor of the

        nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

        2018). Summary judgment is appropriate “if the movant shows that there is no genuine

        dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

        Fed. R. Civ. P. 56(a).      Corporal’s claim is governed by the Eighth Amendment’s

        prohibition against cruel and unusual punishment. Porter v. Clarke, 923 F.3d 348, 355

        (4th Cir. 2019); see Gordon v. Schilling, 937 F.3d 348, 356 n.11 (4th Cir. 2019) (“The

        Eighth Amendment’s proscription of cruel and unusual punishments is applicable to the

        States through the Fourteenth Amendment.”). Eighth Amendment claims involve both an

        “objective” and a “subjective” component that an inmate must satisfy in order to merit

        relief. Porter, 923 F.3d at 355.

               Limiting our review to the issues raised in Corporal’s informal brief, we have

        considered the record in light of these standards and find no reversible error in the district

        court’s determination that Defendants were entitled to summary judgment. See 4th Cir. R.

        34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

        is an important document; under Fourth Circuit rules, our review is limited to issues

                                                      2
USCA4 Appeal: 20-7894         Doc: 14     Filed: 12/01/2022     Pg: 3 of 3




        preserved in that brief.”). Accordingly, we affirm the district court’s order. Corporal v.

        Butler, No. 8:19-cv-03490-DKC (D. Md. filed Dec. 7, 2020 & entered Dec. 8, 2020).

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    3